        2:19-cr-20015-SEM-TSH # 18             Page 1 of 1                                               E-FILED
                                                                         Thursday, 18 April, 2019 03:14:11 PM
                                                                                Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                                              for the
                                     Central District of Illinois

UNITED STATES OF AMERICA                       )
                                               )
                       vs.                     )       Case Number: 19-20015
                                               )
WILLIAM M. BELL                                )

           ORDER ON IMPLEMENTATION OF SENTENCING GUIDELINES

        Counsel are allowed fourteen (14) days, beginning on the date of receipt of the Presentence
Report, to communicate, in writing, to the probation officer and to opposing counsel, any
objections to any material information contained in, or omitted from, the report. If there are no
objections to the contents of the report, this also must be communicated to the probation office and
to opposing counsel, in writing, within fourteen (14) days. The AUSA and defense counsel are
requested to meet with the probation officer and make a good faith effort to resolve the objections.
The probation office may also conduct further investigation and either revise the report or prepare
an addendum addressing all unresolved objections. See Federal Rule of Criminal Procedure 32(f);
Local Rule 32.1.
        Further, counsel shall file a pleading with the Court, under seal, with a copy to opposing
counsel and to the probation officer, entitled “[Party’s] Commentary on Sentencing Factors.” The
Government's commentary shall be filed at least four (4) working days prior to the sentencing
hearing, and the Defendant's commentary shall be filed at least two (2) working days prior to the
sentencing hearing. This pleading shall address any sentencing factors that a party intends to raise
at the hearing, such as the appropriateness of a sentence which is above or below the Guideline
range, and any unresolved objections not adequately resolved by the probation office’s addendum
to the Presentence Report. Such issues shall be accompanied by a supporting memorandum of
law. If parties do not wish to raise any objections or special sentencing factors, they shall so state
in their Commentaries. Commentaries shall also state the duration of the sentence that a party
plans to request at the sentencing hearing. Lastly, if parties intend to present sworn testimony at
the sentencing hearing, they must include a notice of proposed witnesses, the subject of the
witnesses’ testimony, and the projected length of the testimony in the Commentary. Counsels’
adherence to this deadline will enable the Court to schedule sufficient time for the hearing and
minimize the inconvenience to witnesses.
        This implementation timetable will be strictly followed, as a failure to meet a deadline
impacts all subsequent deadlines, which, in turn, could necessitate continuing the sentencing
hearing.

ENTERED:         4/18/2019


                                                               s/Tom Schanzle-Haskins
                                                               TOM SCHANZLE-HASKINS
                                                               U.S. MAGISTRATE JUDGE
